     Case 1-19-43974-ess              Doc 9-1       Filed 07/15/19    Entered 07/15/19 17:27:56




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISON
------------------------------------------------------------------X    Chapter 7
IN RE:
                                                                       CASE NO.: 19-43974-ESS
BERNADETTE EVADNEY BEARAM
                                                                       Judge: Hon. Elizabeth S. Stong
Debtors.

------------------------------------------------------------------X


        STATEMENT IN SUPPORT OF MOTION TO VACATE AUTOMATIC STAY

        Secured Creditor Crosby Capital USA, LLC (“Movant”), by its attorneys, Hasbani &

Light, P.C., hereby moves this Court of an Order pursuant to 11 U.S.C. § 362(d), and respectfully

states as follows:

Parties and Jurisdiction

        1.       Bernadette Evadney Bearam (the “Debtor”) filed a petition for relief under Chapter

7 of 11 U.S.C. Sections 101 et. seq. (the “Bankruptcy Code”) on June 27, 2019. The bankruptcy

filing commenced the above-captioned case and invoked the stay provisions of the Bankruptcy

Code § 362(a).

        2.       This is a motion pursuant to Bankruptcy Code section 362(d) for relief from the

automatic stay. This Court has jurisdiction over the bankruptcy case and this motion pursuant to

28 U.S.C. §§ 157 and 1334. This motion constitutes a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G).

Relief Requested

        3.       On or about June 25, 2007, Herbert Bearam and Kwesi Bearam (collectively the

“Borrowers”) executed a note and mortgage in favor of Bank of America, N.A., in the original


                                                         1
     Case 1-19-43974-ess        Doc 9-1    Filed 07/15/19     Entered 07/15/19 17:27:56




principal sum of $565,000.00 (the “Indebtedness”). To secure the Indebtedness, Borrower and

Small executed a mortgage against the property located at 452 Hart Street, Brooklyn, NY 11221

(the “Premises”) that was recorded in the Office of the City Register of the City of New York on

July 23, 2007 and as CRFN 2007000376689. The Debtor lists the Premises as her primary

residence and has a possessory interest in the Premises. Copies of the loan documents are annexed

hereto as Exhibit A.

       4.      The Debtor is not the borrower under terms of either the Note or the Mortgage

secured by the Premises. Nonetheless, the Borrowers’ account with the Movant was in default and

was contractually due for the April 1, 2010 through July 1, 2019 payments. As Movant is not

receiving ongoing monthly payments, relief is warranted pursuant to 11 U.S.C. § 362(d)(1).

       5.      At no time were arrears on the note and mortgage being cured through this

bankruptcy proceeding, nor are the Premises necessary for an effective reorganization and Movant

is not receiving adequate protection payments.

       6.      The payoff due to Movant at petition filing was approximately $1,021,119.22. The

current market value of the property is approximately $985,000.00. A copy of the Buyer’s Price

Opinion is annexed hereto as Exhibit B.

       7.      Based upon the foregoing, Movant respectfully requests an Order granting relief

from the automatic stay permitting Movant to proceed with its state court action.



Dated: New York, New York
       July 15, 2019
                                                     /s/ Seth D. Weinberg
                                                     Seth D. Weinberg, Esq.




                                                 2
